Citation Nr: 0307483	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  97-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gout and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1996, a 
statement of the case was issued in September 1996, and a 
substantive appeal was received in December 1996.  

The Board notes that the RO previously denied service 
connection for arthritis of multiple joints by August 1976 
rating decision.  Normally, when an appeal is not timely 
initiated, a rating decision becomes final, and a claimant 
must submit new and material evidence in order that the claim 
be reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.202, 20.302, 20.1103 (2002).  
Because, however, a review of record does not reflect that 
the veteran received notice of the August 1976 rating 
decision, it did not become final, and the issue of new and 
material evidence need not be discussed.  Id.

In it's April 2003 written brief presentation, the veteran's 
representative indicated that the "issue as identified by 
The American Legion" was entitlement to a compensable 
evaluation for service-connected psychoneurosis, anxiety 
state.  As this issue has not been procedurally developed, 
the Board is referring it to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Gout and arthritis are not shown to be related to the 
veteran's active service.


CONCLUSION OF LAW

Gout and arthritis were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

October 1944 service medical records indicated that the 
veteran complained of backaches that had their onset three 
years prior.  December 1944 service medical records indicated 
that the veteran reported back pain throughout his entire 
life.  A January 1945 service medical notation reflected a 
hospital admission due to psychoneurosis manifested by 
abdominal pain, low back pain, and nervousness.  A November 
1945 service medical notation indicated a diagnosis of 
chronic low back pain.  In January 1946, the veteran 
complained of low back pain.  Apparently, he reported that 
his back pain began six years prior.  On July 1946 discharge 
examination, the examiner noted an asymptomatic low back 
injury.

On January 1950 VA orthopedic examination, the veteran 
complained of back and hip pain.  He also complained of 
nervousness when events did not turn out as planned.  He 
indicated that he injured his back during physical training.  
Following a thorough examination, the examiner concluded that 
the veteran's bilateral hip, knee, and ankle joints were of 
normal shape and size.  Range of motion was normal, and there 
was no redness, increased heat, swelling, or crepitation.  An 
X-ray study of the lumbar spine revealed a congenital 
abnormality at L5.

On June 1976 VA medical examination, the veteran reported 
that he suffered severe back and hip pain after only three 
days of basic training.  He also indicated that "some type 
of arthritis" was diagnosed at that time.  In pertinent 
part, the examiner diagnosed hypertrophic arthritis affecting 
the lower spine and knees and a history of gouty arthritis.

By August 1976 rating decision, the RO denied service 
connection for arthritis of multiple joints.  

May 1993 private medical records reflected an assessment of 
degenerative joint disease of the shoulders, neck, and knees.  

A May 1995 private medical notation indicated osteoarthritis 
of the knees.  

In January 1996, the veteran filed a claim of service 
connection for arthritis and gout.  

A May 1996 X-ray study of the knees revealed severe 
degenerative disease of the right medial compartment and 
moderate degenerative disease of the left medial compartment.  

By May 1996 rating decision, the RO denied service connection 
for gout and arthritis.  

In a September 1996 letter, the veteran stated that he was 
given light duty during basic training because he "could 
hardly walk."  

On February 2003 VA medical examination, the examiner 
diagnosed degenerative joint disease of the left knee, right 
knee, left hip, right hip, left shoulder, right shoulder, 
cervical spine, and lumbar spine with a history of a 
congenital abnormal at L5.  The examiner also diagnosed 
psychoneurosis manifested by anxiety, intermittent chronic 
pain, low back pain, and multiple chronic joint pains.  The 
examiner opined that the veteran's diffuse osteoarthritis was 
associated with the aging process and that there was no 
association between the veteran's in service and his current 
osteoarthritic problems.  

Law and Regulations 

The issues before the Board involves a claim of entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes). 

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992)

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

That the veteran has a present disability is not in dispute.  
The medical evidence is unequivocal with respect to the 
diagnosis of degenerative arthritis of multiple joints.  
However, a current disability alone is an insufficient basis 
for the granting of service connection.  See Gilpin, supra.  
A present disability must be shown to be linked to service in 
order for service connection to be granted.  38 C.F.R. 
§ 3.303.  

On February 2003 VA medical examination, the examiner opined 
that the veteran's arthritic joints resulted from the aging 
process.  Because the veteran's arthritic disability is not 
shown to be linked to service, service connection for that 
disability must be denied.  Id.  

The Board recognizes that the veteran believes that his 
disability is related to service.  However, as the evidence 
does not reflect that he is a medical professional, he is not 
competent to render medical opinions upon which the Board 
might rely.  Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in February 2003, a VA examiner opined 
that the veteran's arthritic disability was unrelated to 
service.  There is no medical evidence to the contrary.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.




ORDER

The appeal is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

